  Case 20-06822       Doc 86  Filed 11/20/20 Entered 11/23/20 07:33:43                   Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                                     )   BK No.:      20-06822
Nickolos Basalone                                          )
                                                           )   Chapter: 7
                                                           )
                                                               Honorable Janet S. Baer
                                                           )
                                                           )
                                    Debtor(s)              )
                                                           )   Adv. No.:
                                                           )
                                                           )
                                    Plaintiff(s)
                                                           )
                                                           )
                                                           )
                                    Defendant(s)           )

                    Order Extending Time for West Suburban Bank to Object to
                          Discharge and Dischargeability Under 727/523

        This matter coming to be heard on the Motion filed by West Suburban Bank for an Order
Further Extending Time to Object to Discharge and Dischargeability of Debt under sections 727 and
523, respectively, due notice having been given, and the Court being fully advised in the premises,

  IT IS HEREBY ORDERED THAT:

  (1) The motion is granted as set forth herein.

   (2) The time by which West Suburban Bank may object to the Debtor's discharge is extended to and
including December 21, 2020.

  (3) The time by which West Suburban Bank may object to the dischargeability of debt is extended to
and including December 21, 2020.



                                                         Enter:


                                                                    Honorable Janet S. Baer
Dated: November 20, 2020                                            United States Bankruptcy Judge
